DETAILED ACTION
This Office action is in response to the amendment filed 6 January 2022. Claims 1-2, 7-10, 21-22, 27-30, and 41-48 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to amendment
This amendment does not properly show the changes made to the claims.

Claim Objections
Claims 1-2 and 7-10 are objected to because of the following informalities.  Appropriate correction is required.
In Claim 1, “the first groups of correspondences” should be corrected to ---the first group of correspondences---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 21, 22, 30, 41, 42, 44-46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0176067) in view of Gao et al. (US 2019/0297560).
For Claims 1 and 21, Luo teaches a signal transmission method, executed by a terminal device comprising an input interface and a processor (see paragraphs 42-43: processor, transmit/receive hardware), the method comprising: 
receiving an indication from a network device, wherein the indication indicates a first correspondence from a plurality of correspondences (see paragraphs 85-87: anchor SSB includes a distinctive feature), the plurality of correspondences comprise at least two preconfigured correspondences, each being a respective mapping of synchronization signal blocks (SSBs) and timing sequences of the plurality of SSBs in a first cycle (see paragraph 85; anchor and last SSB are preconfigured); 
determining a timing sequence of each of the plurality of SSBs in the first cycle based on the first correspondence (see paragraphs 78, 89); and 
receiving each of the plurality of SSBs based on the timing sequence of the respective SSB in the first cycle (see paragraphs 73, 89), 
wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 75, 85; paragraph 50: blocks are time domain resources), and 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraph 73: SS burst periodicity). 
Luo as applied above is not explicit as to, but Gao teaches receiving indication information from a network device, wherein the indication information indicates a first group of correspondences from a plurality of groups of correspondences, the plurality of groups of correspondences comprise at least two groups of preconfigured correspondences, each group is a respective group of mappings of a plurality of synchronization signal blocks (SSBs) and timing sequences of the plurality of SSBs in a first cycle, and at least one SSB of the plurality of SSBs has different timing sequences in any two groups of correspondences (see paragraphs 13-14, 120: correspondence between time resources and SSB 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for multiple candidate correspondences as in Gao when providing indication information as in Luo. The motivation would be to optimize the searching to be performed by the terminal.
For Claims 41 and 45, Luo teaches a signal transmission method, executed by a network device comprising an output interface (see paragraph 41: base station, processor, transmit/receive hardware), the method comprising: 
sending indication to a terminal device, wherein the indication indicates a first correspondence from a plurality of correspondences (see paragraphs 85-87: anchor SSB includes a distinctive feature), the plurality of correspondences comprises at least two preconfigured correspondences (see paragraph 85; anchor and last SSB are preconfigured), each being a respective mapping of a plurality of synchronization signal blocks (SSBs) and timing sequences of the plurality of SSBs in a first cycle, at least one SSB of the plurality of SSBs has different timing sequences in any two correspondences, and the indication information is used for the terminal device to determine a timing sequence of each of the plurality of SSBs in the first cycle (see paragraphs 85, 88, 76: different timing sequences, off and on SSBs); and 
sending each of the plurality of SSBs to the terminal device based on the timing sequence of the respective SSB in the first cycle (see paragraphs 73, 89), 
wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 75, 85; paragraph 50: blocks are time domain resources), and 

Luo as applied above is not explicit as to, but Gao teaches sending indication information to a terminal device, wherein the indication information indicates a first group of correspondences from a plurality of groups of correspondences, the plurality of groups of correspondences comprise at least two groups of preconfigured correspondences, each group is a respective group of mappings of a plurality of synchronization signal blocks (SSBs) and timing sequences of the plurality of SSBs in a first cycle, and at least one SSB of the plurality of SSBs has different timing sequences in any two groups of correspondences (see paragraphs 13-14, 120: correspondence between time resources and SSB component, more than one correspondence for an SSB component, one correspondence is selected; See paragraphs 70-74: correspondences notified to UE, multiple components corresponding to respective time frequency resources, multiple candidates).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for multiple candidate correspondences as in Gao when providing indication information as in Luo. The motivation would be to optimize the searching to be performed by the terminal.
For Claims 2, 22, 42, and 46, Luo further teaches the method, wherein the plurality of SSBs are SSBs of a same cell (see paragraph 78: base station, ss burst structure: one cell), and 
different beams are adopted for the plurality of SSBs, or signal types or signal contents of the plurality of SSBs are different from each other (see paragraphs 85, 86: different SSB contents).  
	For Claims 10, 30, 44, and 48, Luo further teaches the method, wherein each of the plurality of SSBs at least comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see paragraphs 72, 85).  

s 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0176067) and Gao et al. (US 2019/0297560) as applied to claims 1, 21, 41, and 45 above, and further in view of Wang et al. (US 2019/0268056).
For Claims 7 and 27, the references as applied above are not explicit as to, but Wang teaches the method, wherein the indication information is carried in at least one of a broadcast message, a system message, RRC signaling, media access control (MAC) control element (CE) signaling, or downlink control information (DCI) (see paragraphs 45, 49, 51).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide an indication as in Wang when implementing the method of Luo. The motivation would be to ensure the terminal device is able to appropriately interpret the distinctive feature of the anchor SSB.

Claims 8, 9, 28, 29, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0176067) and Gao et al. (US 2019/0297560) as applied to claims 1, 21, 41, and 45 above, and further in view of Yokomakura et a. (US 2019/0373570).
For Claims 8, 28, 43, and 47, the references as applied above are not explicit as to, but Yokomakura teaches the method, wherein receiving indication information from the network device comprises: receiving the indication information from the network device on a primary carrier (see paragraphs 33, 120: LTE, NR, primary cell).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use carriers as in Yokomakura when implementing the method of Luo in a known type of network (see Luo, paragraph 26). One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known networks.
For Claims 9 and 29, the references as applied above are not explicit as to, but Yokomakura teaches the method, wherein the primary carrier is a carrier in a New Radio (NR) or a Long Term Evolution (LTE) system (see paragraphs 33, 120: LTE, NR).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use carriers as in Yokomakura when implementing the method of Luo in a known type of network (see Luo, paragraph 26). One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known networks.

Response to Arguments
The amendment filed 6 January 2022 has been entered.
Previous rejections under 35 USC 112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards teachings of Luo, Luo does teach the time domain resource (blocks) corresponding to the claimed “timing sequence”. The cited portions of Luo show determining the relative positions of time domain resources (blocks) within a burst.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 2019/0140801) teaches a system in which a network device provides frequency and timing information for SSBs.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/14/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466